Brooke, J.
(after stating the facts). In this court the case is argued under three heads:
(1) Plaintiff was guilty of contributory negligence.
(2) The question of discovered negligence should not have been submitted to the jury.
(3) Certain testimony should not have been admitted.
1. With reference to the first question argued by appellant it is sufficient to say that we are of opinion that the testimony in the case was such as to raise a question of fact for the determination of the jury.
2. The same may be said with reference to the question of discovered negligence. If, as claimed by the defendant, the plaintiff operated his car across Woodward avenue in a negligent manner, that is, if he was negligent in failing to stop upon the car tracks and permit the defendant to cross in front of him or negligent in operating his car in a westerly direction at too slow a rate of speed, the question whether defendant should have observed his negligent act in time to have avoided the accident after such observation was one for the determination of the jury, and it was submitted to them for such determination under sound and well-considered instructions.
3. The only testimony objected to by counsel for defendant is the following, occurring in the examination of the plaintiff:
“Q. Were you able to stop your car in time to avoid hitting people who would walk in front of it?
“A. Yes, sir.” ■
Even if the admission of this answer was erroneous, which we find it unnecessary to determine, it was clearly without prejudice to the defendant.
The judgment is affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.